                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

DANIEL J. NEWLIN, P.A.,

                       Plaintiff,

v.                                                           Case No: 6:19-cv-383-Orl-31GJK

DEX MEDIA HOLDINGS, INC.,
FENSTERSHEIB LAW GROUP, P.A.,
ROBERT J. FENSTERSHEIB and DAVID
S. FENSTERSHEIB,

                       Defendants.


                                              ORDER
       This Matter comes before the Court on the Plaintiff’s Motion to Remand (Doc. 20) and the

Defendant’s Memorandum in Opposition (Doc. 27).

       I.      Background

       The Plaintiff’s Complaint alleges thirteen (13) counts, all of which arise out of Florida

common law or Florida Statutes, including unauthorized use of name for advertising; violation of

Florida Deceptive and Unfair Trade Practices Act; Florida common law service mark infringement;

violation of Florida’s misleading advertising law; and Florida common law unfair competition Doc.

20 at 1-2. The Defendant removed the case, and the Plaintiff moved to remand.

       II.     Legal Standards

       Unlike state courts, lower federal courts are courts of limited jurisdiction: they possess only

that power authorized by the Constitution and by statute. Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994) (citations omitted). In determining whether federal jurisdiction exists,

the burden “falls on the party attempting to invoke the jurisdiction of the federal court.” Lee Mem’l
Health Sys. v. Blue Cross & Blue Shield of Fla., Inc., 248 F. Supp. 3d 1304, 1309 (M.D. Fla. 2017)

(citing McNutt v. Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178, 189 (1936)).

       Section 1441(b) of Title 28 permits a defendant to remove any civil action “founded on a

claim or right arising under the . . . laws of the United States.” Generally speaking, such “arising

under” jurisdiction is found where the plaintiff's well-pleaded complaint raises issues of federal law.

Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987).

       Removal jurisdiction “raises serious federalism concerns.” Univ. of S. Ala. v. Am. Tobacco

Co., 168 F.3d 405, 411 (11th Cir. 1999). Federal courts are thus “directed to construe removal

statutes strictly.” Id. (citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–09 (1941)).

The Eleventh Circuit has instructed that “all doubts about jurisdiction should be resolved in favor

of remand to state court.” Id. (citing Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994)).

       III.    Analysis

       The Plaintiff’s Complaint alleges only state law claims. However, the Defendants argue that

the case was properly removed “because the action is one involving a claim of unfair competition

arising from a federally registered trademark and use of that mark in interstate commerce.” Doc. 27

at 3. The mere mention of a federally registered trademark is insufficient to confer subject matter

jurisdiction here. The Plaintiff is the master of his own complaint. No federal question appears on

the face of the Complaint.   The Plaintiff chose to bring only state law causes of action in state court;

accordingly, removal to federal court was improper. See Kemp v. Int'l Bus. Machines Corp., 109

F.3d 708, 712 (11th Cir. 1997).

       IV.     Conclusion

       For the foregoing reasons, it is hereby




                                                  -2-
       ORDERED that the Motion to Remand (Doc. 20) filed by the Plaintiff is GRANTED, and

this case is REMANDED to the Circuit Court of the Ninth Judicial Circuit, in and for Orange

County, Florida.   The Clerk is directed to close the file.

       DONE and ORDERED in Chambers, Orlando, Florida on June 3, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                                  -3-
